DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because “the plurality of dummy stages” should be changed to --the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2020/0333391; hereinafter Park), in view of Jang et al (US 2014/0376682; hereinafter Jang).
•	Regarding claim 1, Park discloses a light emitting display apparatus (figure 1) comprising: 
a gate driver (element 140 in figure 1 and ¶ 48) including a plurality of stages connected with a plurality of gate lines provided in a display area (elements 144-148 in figure 1 and ¶s 48-51) and a dummy stage connected with a plurality of dummy gate lines provided in a non-display area (element 141 in figure 1 and ¶s 48-51 and elements CIRP2b and BUFP2b in figure 5 and ¶s 70-74); 
a sensing unit connected with the element SENB in figure 5 and ¶s 70-74); and 
wherein the dummy stage sequentially outputs at least two gate pulses (at least suggested by SS being related to CLK2, CCR being related to CLK3, and SENS being related to CLK4 in figure 5 and ¶s 65, 66, and 72), 
wherein the sensing unit senses a voltage of a Q node to which a Q node signal for allowing the at least two gate pulses to be output from the ¶ 70).
However, Park fails to disclose the details of a controller.
	In the same field of endeavor, Jang discloses:
a gate driver including a plurality of stages connected with a plurality of gate lines provided in a display area (figure 1) and a dummy stage (figures 27 and 28); 
a sensing unit connected with the element 571a in figure 28 and ¶s 308 and 309); and 
a controller connected with the sensing unit (element 500 in figure 27 and ¶ 301), 
wherein the dummy stage sequentially outputs at least two gate pulses (while Jang does not disclose this limitation, Jang shows in figure 2 where CLK2, CLK3, and CLK4 are phase-shifted versions of CLK1 such that SS, CCR, and SENS of Park would be outputted “sequentially”), 
wherein the sensing unit senses a voltage of a [shift register] node to which a [shift register] node signal for allowing at least [one] gate pulse to be output from a dummy stage is supplied (¶s 309-313), and 
wherein the controller supplies a compensation signal based on the voltage of the Q node to the plurality of stages (VDD_IT in figure 28 and ¶ 314).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Park according to the teachings of Jang, for the purpose of reducing the malfunction of a shift register circuit caused by degradation of a pull-down switching element (¶ 14).
•	Regarding claims 2, 3, and 12, Park, in view of Jang, discloses everything claimed, as applied to claim 1.  Additionally, Park discloses where:
Claim 2:	each of the plurality of stages and the dummy stage includes: 
	a signal generator for generating the Q node signal supplied to the Q node to output at least two gate pulses (element QCB in figure 5 and ¶s 63 and 64) and generating a QB node signal having a phase opposite to that of the Q node signal (element IB in figure 5 and ¶s 63 and 64); and 
	a signal output unit for sequentially outputting at least two gate pulses in accordance with the Q node signal (elements CRB, SSOB, and SENSOB in figure 5 and ¶s 65 and 67-73), and 
	the signal output unit includes: 
	a gate pulse output unit for sequentially outputting at least two gate pulses in accordance with the Q node signal (elements T7, T10, and T14 in figure 5 and ¶s 63-65 and 67-73); and
	a gate-off signal output unit for outputting gate-off signals in accordance with the QB node signal (elements T8, T11, and T15 in figure 5 and ¶s 63-65 and 67-73).
Claim 3:	the sensing unit is connected with the Q node of the dummy stage (note the relationship between element SENB and NQ in figure 5).
However, Park fails to disclose the details of a compensation unit and the additional details of the controller.
	In the same field of endeavor, Jang discloses where: 
Claim 2:	each of the plurality of stages and the dummy stage includes: 
	a compensation unit for supplying a compensation signal transmitted from the controller to the Q node (inherent in figure 28 and ¶ 314 for realizing the functionality of ¶ 314, i.e. “the inverters INV of the remaining stages receive the high-level inverter voltage VDD_IT via the high-level inverter line IHL”). 
Claim 12:	the controller supplies the compensation signal, which allows the voltage of the Q node when the gate pulses are output from the dummy stage to be a maximum value of voltages of the Q node when the gate pulses are output, to the stages (VDD_IT in figure 28 and ¶ 314).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Park according to the teachings of Jang, for the purpose of reducing the malfunction of a shift register circuit caused by degradation of a pull-down switching element (¶ 14).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Jang, and further in view of Lim et al (US 2018/0033363; hereinafter Lim).
•	Regarding claim 8, Park, in view of Jang, discloses everything claimed, as applied to claim 1.  However, Park, in view of Jang, fails to disclose the details of a blank period.
	In the same field of endeavor, Lim discloses where the sensing unit senses the voltage of the Q node of the dummy stage in accordance with a sampling signal transmitted from the controller at a blank period between display periods (¶ 119). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Park, as modified by Jang, according to the teachings of Lim, for the purpose of preventing an error of a scan signal from occurring in a subsequent frame of the blank section (¶ 120).

Allowable Subject Matter
Claims 4-7, 9-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 4, where “the compensation unit includes: a compensation transistor including a first terminal connected with the controller and supplied with the compensation signal and a gate connected with the gate pulse output unit; and a compensation capacitor connected between a second terminal of the compensation transistor and the Q node”, in combination with all the limitations in the claims from which it depends.
b.	Claims 5-7 are objected to based on their dependence from claim 4.
c.	In claim 9, where “the sensing unit senses the voltage of the Q node of the dummy stage at a timing at which an (n)th gate pulse among first to (n)th gate pulses output from the dummy stage is output”, in combination with all the limitations of claim 1.
d.	Claim 10 is objected to based on its dependence from claim 9.
e.	In claim 11, where “the sensing unit senses the voltage of the Q node of the dummy stage at each of a timing at which a (n−1)th gate pulse of first to (n)th gate pulses output from the dummy stage is output and a timing at which the (n)th gate pulse is output”, in combination with all the limitations of claim 1.
f.	In claim 13, where “the controller extracts voltages of the Q node at periods at which second to (n)th gate pulses of first to (n)th gate pulses output from the dummy stage are output, by using at least one signal sensed from the Q node of the dummy stage, and supplies the compensation signal, which allows the extracted voltages to be maximum values of the voltages of the Q node when the gate pulses are output, to the stages”, in combination with all the limitations of claim 1.
g.	Claim 14 is objected to based on its dependence from claim 13.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Kim et al (US 2021/0201816) disclose a gate driving circuit in which each stage outputs four distinct gate signals (see at least figure 8). 
Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/01/2022